        Case 3:21-cv-00264-RAH-JTA Document 26 Filed 08/04/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

DREW BARRY MCLENDON,                           )
                                               )
           Plaintiff,                          )
                                               )
   v.                                          )    CASE NO. 3:21-CV-264-RAH-JTA
                                               )
SGT. TEODORO , et al.,                         )
                                               )
           Defendants.                         )

                                           ORDER

         On July 14, 2021, the Magistrate Judge entered a Recommendation (Doc. 25) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to prosecute

and obey orders of this court;

        3. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

        A separate Final Judgment will be entered.

        DONE, on this the 4th day of August, 2021.

                                            /s/ R. Austin Huffaker, Jr.
                                     R. AUSTIN HUFFAKER, JR.
                                     UNITED STATES DISTRICT JUDGE
